United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
N.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Cleveland, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 17-0427
Issued: June 20, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On December 19, 2016 appellant, through counsel, filed a timely appeal from an
August 24, 2016 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction to consider the merits of this case.
ISSUE
The issue is whether OWCP properly denied appellant’s claim for a schedule award.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
This case has previously been before the Board.3 The facts and circumstances of the case
are set forth in the Board’s prior decision and incorporated herein by reference. The facts
relevant to the present appeal are set forth below.4
On March 15, 2004 appellant, then a 44-year-old letter carrier filed a traumatic injury
claim alleging that on March 10, 2004, she slipped and fell while delivering mail, injuring her
low back, left hip, knee, and elbow. OWCP accepted the claim for left hip contusion, back
contusion, lumbosacral strain, left elbow contusion, and left knee sprain. Appellant stopped
work on March 10, 2004 and returned to a light-duty position on May 24, 2004.
On June 15, 2006 OWCP referred appellant to Dr. Sheldon Kaffen, a Board-certified
orthopedist, for a second opinion. In an August 24, 2006 report, Dr. Kaffen diagnosed contusion
of the back resolved, lumbosacral strain resolved, contusion of the left elbow resolved, sprain of
the left knee resolved, and left hip contusion resolved. He opined that there were no objective
physical findings to indicate that appellant continued to have residuals of the accepted conditions
of left hip contusion, back contusion, lumbosacral sprain, left elbow contusion, and left knee
sprain. Dr. Kaffen further opined that appellant was medically capable of performing her regular
job duties as a letter carrier and noted that any work restrictions were due to a nonwork-related
condition of osteoarthritis of the patellofemoral joint of the left knee. He prepared a work
capacity evaluation and indicated that appellant was capable of performing her usual job and
identified restrictions which were attributed to her diagnosed nonwork-related conditions of
osteoarthritis of the patellofemoral joint of the left knee. In a report dated October 10, 2006,
Dr. Daniel Breitenbach, a Board-certified internist and appellant’s treating physician, reviewed
Dr. Kaffen’s report and advised that he could not dispute his reasoning and findings. He opined
that appellant’s back discomfort, left knee pain, and osteoarthritis of the patellofemoral joint
were most likely due to excessive weight and not to the contusion of her knee.
On November 28, 2006 OWCP issued a notice of proposed termination of compensation
and medical benefits, finding that Dr. Kaffen’s August 24, 2006 report and Dr. Breitenbach’s
October 10, 2006 report established no residuals of the work-related conditions. In a January 5,
2007 decision, it terminated all compensation benefits effective that date, as the weight of the
medical evidence established that appellant had no continuing disability or residuals of her
accepted injury.

3

Docket No. 08-65 (issued April 23, 2008).

4

The record reveals that appellant sustained a traumatic injury on August 6, 2007 which was accepted for right
ankle and knee sprain, right foot contusion, and a tear of the right medial meniscus under claim number xxxxxx729.
Additionally, on March 11, 2008 appellant sustained a traumatic injury which was accepted for sprain of the left
ankle, left knee, neck, back, bilateral hips, bilateral shoulders, and upper arms, and left ankle instability under claim
number xxxxxx004. At the time of the August 24, 2016 decision, these cases were not combined with the current
claim before the Board.

2

Appellant filed an appeal with the Board. By decision dated April 23, 2008, the Board
affirmed the termination and found no continuing disability after January 8, 2007.5
On June 3, 2010 appellant filed a claim for a schedule award (Form CA-7). She
submitted a report from Dr. William N. Grant, a Board-certified internist, dated May 8, 2010,
who noted that appellant was employed with the postal service, and on the date of injury she had
slipped on mud and injured her left hip, lower back, left elbow, and left knee. Dr. Grant noted
that appellant underwent physical therapy, but reported intermittent painful discomfort to her left
hip, elbow and knee. He indicated that appellant had reached maximum medical improvement
(MMI) on April 30, 2010. Dr. Grant noted findings on examination for the left knee, using the
range of motion (ROM) method of flexion contracture of 7 degrees for 10 percent lower
extremity mild impairment and flexion of 80 degrees for 10 percent lower extremity mild
impairment. He combined these values under the American Medical Association, Guides to the
Evaluation of Permanent Impairment (A.M.A., Guides),6 appellant had 19 percent impairment of
the left lower extremity.7 Dr. Grant diagnosed left hip contusion, back contusion, lumbosacral
sprain, left elbow contusion, and left knee sprain. He opined that appellant had 19 percent left
leg impairment based on her history, physical examination and the A.M.A., Guides.
On June 29, 2010 OWCP informed appellant that her claim was not in posture for a
schedule award as her case was in closed status. It noted that appellant’s benefits had been
formally terminated on January 5, 2007.
On August 31, 2015 appellant filed a claim for a schedule award.
On September 2, 2015 OWCP requested that appellant submit a detailed report from her
treating physician which provided an impairment evaluation pursuant to the A.M.A., Guides.8 It
specifically requested an opinion as to whether she had reached MMI, a diagnosis upon which
the impairment was based, a detailed description of objective findings and subjective complaints,
and a detailed description of any permanent impairment under the applicable criteria and tables
in the A.M.A., Guides.
In a statement dated July 29, 2015, Dr. Todd S. Hochman, a Board-certified internist,
indicated that appellant reached MMI.
On October 26, 2015 OWCP denied appellant’s claim for a schedule award as the
evidence of record was not sufficient to establish permanent impairment to a scheduled member
due to the accepted work injury.
On October 29, 2015 appellant, through counsel, requested a telephonic hearing which
was held on June 29, 2016.
5

Supra note 3.

6

A.M.A., Guides (6th ed. 2009).

7

Id. at 604.

8

Id.

3

Appellant submitted a June 2, 2015 impairment rating from Dr. Catherine Watkins
Campbell, a Board-certified family practitioner. Dr. Campbell noted examining appellant on
March 1, 2016 and that her claim had been accepted for contusion left hip, contusion of back,
lumbosacral sprain, contusion left elbow and forearm, and sprain unspecified sites of the left
knee. She indicated that appellant was injured when she slipped in mud while performing her
letter carrier duties. Dr. Campbell noted that appellant’s history was significant for a workrelated injury in 2008 in which she underwent surgery of the left ankle and left knee and a workrelated injury in 2007 where she injured her right knee and ankle. Appellant reported constant
pain in both knees and nearly constant pain in the left hip and left forearm. Her pain disability
index score was 55 out of 70. Dr. Campbell noted a wide waddling gait, bilateral difficulty with
heel and toe walk, inability to squat, normal strength, intact reflexes in the legs, tenderness and
mild laxity of the left medial joint, and asymmetric popliteal fullness with medial and lateral
popliteal tenderness in the left knee. She noted left knee ROM measured 100, 96, 90 degrees of
flexion and zero degrees of extension. Dr. Campbell noted that the condition to be rated was the
left knee sprain. She found pursuant to Table 16-3 of the A.M.A., Guides, a diagnosis of
cruciate or collateral ligament injury, appellant was a class 1, with mild laxity. Dr. Campbell
noted a grade modifier of 1 pursuant to Table 16-6 of the A.M.A., Guides for functional history
based on an antalgic gait without the use of an assistive device. The grade modifier for physical
examination was 1 pursuant to Table 16-7 of the A.M.A., Guides based on mild palpatory and
mild ROM deficit for left knee flexion findings. The grade modifier for clinical studies was 1
based on magnetic resonance imaging scan findings of medial collateral ligament injury. Using
the net adjustment formula, Dr. Campbell calculated a net adjustment of zero, for a default grade
C, 10 percent impairment of the left lower extremity. She opined that, based upon the allowed
conditions in the claim, appellant’s history, the provided records, physical examination, and her
professional evaluation, appellant sustained permanent partial impairment of 10 percent
permanent impairment of the left leg under to the A.M.A., Guides.
Dr. Campbell also submitted a June 3, 2016 permanent impairment worksheet
summarizing the rating.
By decision dated August 24, 2016, an OWCP hearing representative affirmed the
October 26, 2015 decision.
LEGAL PRECEDENT
The schedule award provision of FECA9 and its implementing regulations10 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss, or loss of use, of scheduled members or functions of the body. However, FECA does not
specify the manner in which the percentage of loss shall be determined. For consistent results
and to ensure equal justice under the law to all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform standards applicable to

9

5 U.S.C. § 8107.

10

20 C.F.R. § 10.404.

4

all claimants. The A.M.A., Guides,11 has been adopted by the implementing regulations as the
appropriate standard for evaluating schedule losses.12
Not all medical conditions accepted by OWCP result in permanent impairment to a
scheduled member.13 The Board notes that, before applying the A.M.A., Guides, OWCP must
determine whether the claimed impairment of a scheduled member is causally related to the
accepted work injury.14 The claimant has the burden of proving that the condition for which a
schedule award is sought is causally related to his or her employment.15
OWCP procedures provide:
“Schedule Awards after Termination of Compensation and Medical Benefits.
ECAB has held that termination of a claim for all benefits due to a finding of no
residuals of the accepted condition(s) does not bar a subsequent schedule award;
rather, the claims examiner should consider the schedule award matter separately
from the termination of benefits.
If a claimant applies for a schedule award after termination, and submits
prima facie medical evidence reflecting permanent impairment as a result
of the work-related injury or exposure, the claims examiner should
develop the claim further, even if a finding of no residuals has previously
been made.”16
ANALYSIS
OWCP accepted that appellant sustained a left hip contusion, back contusion,
lumbosacral strain, left elbow contusion, and left knee sprain while in the performance of duty
on March 10, 2004. The Board previously affirmed OWCP’s termination of appellant’s
compensation benefits effective January 5, 2007 as the weight of the medical evidence reflected
that the accepted conditions had resolved and appellant’s current symptoms were due to her
nonwork-related osteoarthritis of the patellofemoral joint of the left knee and obesity.

11

A.M.A., Guides (6th ed. 2009).

12

See 20 C.F.R. § 10.404.

13

Thomas P. Lavin, 57 ECAB 353 (2006).

14

Michael S. Mina, 57 ECAB 379, 385 (2006).

15

Veronica Williams, 56 ECAB 367 (2005) (a schedule award can be paid only for a condition related to an
employment injury; the claimant has the burden of proving that the condition for which a schedule award is sought
is causally related to his or her employment).
16

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.11 (February 2013).

5

Appellant requested schedule award compensation. She has the burden of proof to
establish that the condition for which a schedule award is being sought is causally related to her
employment.17
The Board finds that the medical evidence of record is insufficient to establish permanent
impairment to appellant’s left knee causally related to the accepted work injury.
In support of her claim for a schedule award appellant initially submitted a May 8, 2010
report from Dr. Grant who noted appellant’s March 10, 2004 work injury and found 19 percent
left leg permanent impairment due to lost ROM. However, this report is of limited probative
value as Dr. Grant failed to provide a medical explanation as to how appellant’s examination
findings were causally related to her accepted March 10, 2004 work injury.18
Appellant also submitted a June 2, 2015 report from Dr. Campbell who noted a history of
injury and the accepted conditions. Dr. Campbell rated appellant’s left leg under Table 16-3 of
the A.M.A., Guides, cruciate or collateral ligament injury. She opined that based upon the
allowed conditions in the claim, appellant’s history, the provided records, physical examination
and her professional evaluation, appellant had 10 percent permanent impairment of the left leg
under to the A.M.A., Guides. However, Dr. Campbell also provided insufficient explanation or
medical rationale as to how this condition and impairment was causally related to the resolved
employment injury and not due to preexisting osteoarthritis of the left knee and obesity.19 The
Board finds that Dr. Campbell’s reports failed to sufficiently explain how the claimed
impairment arose from the accepted work injury of March 10, 2004. The need for detailed
medical rationale is particularly important in a situation such as this where OWCP found, and the
Board previously affirmed, that all residuals of the accepted conditions had ceased.20
The medical evidence submitted does not establish that appellant has permanent
impairment to a scheduled member of the body causally related to her accepted injury.
Consequently appellant has not established entitlement to a schedule award. Appellant did not
submit any other medical evidence sufficient to establish a work-related condition that caused
physical impairment to a scheduled body member.
Appellant may request a schedule award or increased schedule award at any time based
on evidence of a new exposure or medical evidence showing progression of an employmentrelated condition resulting in permanent impairment or increased impairment.

17

Supra note 14.

18

See F.S., Docket No. 15-1884 (issued February 16, 2016) (appellant’s physician did not explain that appellant
had permanent impairment of a scheduled member as a result of the employment injury).
19

Alice J. Tysinger, 51 ECAB 638 (2000).

20

See W.J., Docket No. 2011-0495 (issued October 7, 2011 (where the Board noted after OWCP terminated
appellant’s compensation benefits appellant filed a claim for a schedule award and submitted an impairment rating.
The Board affirmed OWCP’s decision denying a schedule award because the physician failed to sufficiently explain
how the claimed impairment arose from the accepted work injury which had resolved).

6

CONCLUSION
The Board finds that appellant failed to establish permanent impairment warranting a
schedule award for the left leg.
ORDER
IT IS HEREBY ORDERED THAT the August 24, 2016 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 20, 2017
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

7

